DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed January 11, 2022 has been considered.

Drawings
	The drawings filed January 11, 2022 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been provided in multiple sentence form, thereby rendering the claim as indefinite.  Note a period in each of lines 2, 3, 4, 5, 6 and 7.  Similarly note claims 2, 3, 5 and 6, each of which is provided in multiple sentence form.  
Claim 1 recites the limitation "the side surface of the reinforcement (2)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner side of the reinforcement (2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side surface of the chair body (5)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side wall of the chair body (5)" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer surface of the adjusting rod (7)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outer surface of the adjusting rod (7)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner wall of the chair body (5)" in lines 3 to 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite as it depends from an indefinite claim.
Claim 5 recites the limitation "the outer side of the reinforcement (2)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “Both ends of the protective frame (4)” in lines 2 to 3.
Claim 6 recites the limitation “the swivel (9)” in lines 1 to 2.
Claim 6 recites the limitation “both ends of the swivel (9)” in lines 2 to 3.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP0119551A2 shows a seat that is spring mounted to a seat frame.  Yang (6584627) shows an adjustment system for support webs on a furniture frame.  Grimshaw (3289220) shows a threaded adjustment system for a seat panel mounted to a seat frame.  Schwarz (3178221) shows a threaded adjustment system for a spring supporting a seat cushion.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/December 2, 2022                        Primary Examiner, Art Unit 3636